Citation Nr: 0210597	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  95-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent from March 25, 1994 to November 2, 1999, and greater 
than 60 percent on and subsequent to November 3, 1999, for 
herniated nucleus pulposus L5-S1 of the lumbar spine, on 
appeal from the initial grant of service connection.

2.  Entitlement to a disability rating greater than 20 
percent for the residuals of compression fractures T8 and T9 
of the thoracic spine, on appeal from the initial grant of 
service connection. 

3.  Entitlement to an increased (compensable) rating for 
residuals of fractures to the left ulna and radius, on appeal 
from the initial grant of service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
March 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In January 2001, the Board remanded this 
case to the RO for additional evidentiary development.  In an 
April 2002 rating decision, the RO increased the disability 
rating for the residuals of fractures to the left ulna and 
radius to 10 percent disabling.  The case has been returned 
to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  From the time of discharge from service to November 2, 
1999, there was no more than slight limitation of motion of 
the lumbar spine.  

3.  From the time of the veteran's discharge to November 2, 
1999, overall symptoms of degenerative disc disease of the 
lumbar spine were mild without evidence of recurring attacks.  

4.  From discharge to November 2, 1999, there were no spasms 
of the lumbar spine muscles, loss of lateral spine motion, 
listing of the spine, positive Goldthwaite's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  

5.  From discharge to November 2, 1999, there were complaints 
of pain on motion of the lumbar spine.  

6.  From discharge to November 2, 1999, there were complaints 
of lumbar pain and the veteran walked with a limp which 
represent moderate limitation of motion and moderate 
intervertebral disc syndrome of the lumbar spine.

7.  There is no evidence of lumbar vertebral fracture with 
cord involvement.

8.  The herniated nucleus pulposus at L5-S1 of the lumbar 
spine does not render the application of the rating criteria 
impractical.

9.  There is limitation of motion and vertebral deformity at 
T8-9.  

10.  There is no evidence of spinal cord involvement in the 
compression fractures of vertebrae T8-9, or ankylosis of the 
dorsal or thoracic spine.  

11.  The residuals of compression fractures of vertebrae T8-9 
do not render the application of the rating criteria 
impractical.

12.  The left forearm lacked 20 degrees of extension and 
flexion was to 125-130 degrees with pronation and supination 
within normal limits.

13.  There is union of the fractures of the left ulna and 
radius with no evidence of bad alignment.

14.  Left wrist dorsiflexion was to 65 degrees and palmar 
flexion was to 55 degrees. 

15.  There is impairment of the left forearm due to pain, 
weakness, and fatigability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent from March 25, 1994 to November 2, 1999, and greater 
than 60 percent on and subsequent to November 3, 1999, for 
herniated nucleus pulposus at L5-S1 of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285, 5290, 5293, 5295 (2001).

2.  The criteria for a disability rating greater than 20 
percent for the residuals of compression fractures T8 and T9 
of the thoracic spine are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.71a, Diagnostic 
Codes 5285, 5288, 5291 (2001). 

3.  The criteria for a disability rating greater than 10 
percent for the residuals of fractures to the left ulna and 
radius are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5206, 
5207, 5208, 5211, 5212, 5213, 5215 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records include a September 1993 physical 
evaluation board proceedings report which notes that there 
was X-ray evidence of arthritis of the thoracic spine, pain 
on motion, with no evidence of spasm.  The report also 
indicates there was a herniated nucleus pulposus at L5-S1 
with slight nerve compression, no objective neurological 
deficits, history of back pain, and pain on motion.  An 
August 1993 clinical record indicates there were spasms of 
the lower back and midsection muscles.

Of record are VA outpatient treatment records dated from 1994 
to 1999.  An October 1994 VA clinical record shows the 
veteran complained he could not stand for 15 minutes, walk 
100 yards, bend over, or sit in a car for one hour.  Spine 
contour was normal with some tenderness mid dorsum.  Deep 
tendon reflexes were normal at the knee and at the ankle 2+/4 
and equal.  

A May 1996 VA clinical record shows the veteran complained of 
radiation of pain into the left leg with a burning sensation 
and some numbness.  There was some discomfort on dorsiflexion 
but pain did not worsen.  Muscle strength, sensation, and 
reflexes in the lower extremities were within normal limits.  
The assessment was back pain with radiculopathy.  

In July 1996, the veteran underwent a neuromuscular 
electrodiagnosis of the lower extremities.  The impression 
was normal electrical examination.  

On VA examination in February 1997, there was a limp to the 
left.  The veteran was able to forward flex to the knees.  
There was 5/5 muscle strength.

An April 1997 VA neurology consultation report notes the 
veteran indicated he had a burning sensation on the right 
side.  There was no problem with the arms.  The veteran 
walked with a left leg limp.  Lower extremity strength was 
4+/5, sensory was decreased, and there was pain in the left 
leg.  The assessment was degenerative joint disease with 
radiculopathy.  

A May 1997 VA neurology consultation report shows the veteran 
complained of back and leg pain.  The veteran ambulated with 
a limp.  Motor strength in the lower extremities was 5/5 
except decreased on the left.  The assessment was left 
radicular pain.  

A June 1997 VA physical therapy consultation report notes the 
veteran complained of a history of chronic low back pain with 
left lower extremity pain and numbness.  The veteran also 
reported a burning right buttock.  Trunk flexion was 
decreased 25 percent due to increased left buttock pain.  
Trunk extension was within full or functional limits.  There 
was tightness across the low back.  The lower extremities 
were within full or functional limits and there was pain at 
the endrange of left straight leg raising.  Strength in the 
lower extremities was grossly 5/5.  There was tenderness to 
palpation over the L4-5 spinous process/paraspinals.  The 
assessment was chronic low back pain.  

In November 1999, the veteran underwent a VA examination.  At 
that time, he reported stiffness in the mid-back during cold 
conditions.  The examination report notes the veteran's gait 
was normal, he moved about the examination room normally, and 
mounted and dismounted the examination table.  Forward 
bending was to 45 degrees, backward extension was to 10 
degrees, there was 15 degrees lateral flexion, and 20 degrees 
of rotation.  There was paraspinal spasm but no sciatic notch 
tenderness.  Knee jerks were trace and ankle jerks were 1+.  
There was hypesthesia of the anterior thighs but no motor 
deficits.  An addendum notes the veteran reported discomfort 
of the left forearm during cold weather and had lost strength 
in his left forearm and hand muscles.  He had good 
manipulative ability.  There was a well healed surgical scar.  
November 1999 VA X-ray reports note there was scoliosis of 
the thoracic spine, old minimal compression fractures of T5-6 
and T8-9 with slight anterior wedging of T10-12, and slight 
narrowing of the L5-S1 disc interspace.  There was also a 
well healed fracture deformity of the mid shaft of the left 
ulna and radius.

At the time of VA examination in May 1999, the veteran 
reported he worked about 25 hours per week for UPS where he 
lifted boxes and packages.  He indicated he had pain in the 
upper half of the left forearm at work and less at rest.  He 
believed motion was okay.  The veteran indicated he had 
weakness and fatigability in the left arm related to pain.  
He also indicated his thoracic spine/middle back region hurt 
daily, and he complained of weakness and fatigability related 
to pain.  There was no incoordination of the left forearm or 
thoracic spine.  The veteran indicated his low back hurt 
daily with the pain radiating into the lower extremities most 
of the time.  He also indicated he had radiating pain with 
numbness and tingling.  He complained of weakness and 
fatigability related to pain.  

Physical examination revealed a well healed scar on the left 
forearm which was not tender.  Grip was minimally decreased 
on the left when compared to the right without complaint of 
pain.  The veteran lacked 20 degrees of extension with 
flexion to 125-130 degrees.  Pronation and supination were 
within normal limits although the veteran complained of pain 
in the dorsal radial incision area on supination.  There was 
decrease in sensation in the area of the surgical incisions.  
Sensory of the thumb was intact.  Motion of the left wrist 
was dorsiflexion to 65 degrees, palmar flexion to 55 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 40 
degrees.  There were old healed fractures of the left ulna 
and radius with moderately severe functional impairment.  
Loss of motion of the left elbow was 20 degrees flexion and 
5-10 degrees extension.  There was also loss of sensation.  
The wrist impairment was mild plus to moderate with 15 
degrees lost dorsiflexion, 25 degrees lost palmar flexion, 
and 5 degrees lost ulnar deviation.  The examiner noted the 
veteran did not have exacerbation of symptoms but the level 
of discomfort was related to the level of activity.

It was further noted at the time of the May 1999 examination 
that the veteran walked with a slight limp on the left.  
Physical examination revealed a slight plus to moderate 
tenderness of the parathoracic musculature and slight 
tenderness of the paralumbar musculature.  There were no 
muscle spasms.  There was a complaint of pain to percussion 
throughout the thoracic spine but not the lumbar spine.  Deep 
tendon reflexes were 2+ and symmetrical.  The veteran 
complained of decreased sensation in the left anterior and 
lateral thigh.  Motion of the thoracic lumbar spine was 
flexion to 55 degrees, extension to 30 degrees, and side 
bending to 15 degrees bilaterally.  There was a complaint of 
pain at the terminal degrees of motion.  The report 
discussion notes posttraumatic compression fractures  atT8-9 
in service and degenerative disc disease at T3-4 and T9-10.  
There was degenerative disc disease at L4-5 and L5-S1 with 
functional impairment of the thoracic lumbar spine moderately 
severe.  There was 30 to 35 degrees loss of flexion and 10 
degrees loss of side bending.  The report notes the veteran 
did not have exacerbation of symptoms but the level of 
discomfort was related to the level of activity.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  The VCAA is liberalizing and is 
therefore applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
statement of the case and the supplemental statements of the 
case.  The statement of the case and the supplemental 
statements of the case provided the veteran with a summary of 
the evidence in the record used for the determinations.  
Therefore, the veteran was advised of the evidence necessary 
to substantiate his claim.  An August 1999 VA letter to the 
veteran asked him to identify providers of treatment and the 
January 2001 Board remand advised the veteran that he would 
be requested to identify all sources of medical treatment for 
his claimed disabilities.  In a March 2001 telephone contact 
with the veteran, he advised the RO that he had only received 
VA treatment.  Records of this treatment were obtained.  
Further, the April 2002 supplemental statement of the case 
advised the veteran of the VCAA.  Neither the veteran nor his 
representative has identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  The veteran has received VA 
examinations.  Accordingly, the facts relevant to these 
claims have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).  

These appeals are from the initial ratings assigned upon 
awarding service connection.  Accordingly, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  

Lumbar spine

Under the criteria of Diagnostic Code 5285 for the residuals 
of a fracture of a vertebra, a 100 percent rating is 
warranted with cord involvement, bedridden, or requiring long 
leg braces.  Without cord involvement, abnormal mobility 
requiring neck brace (jury mast) warrants a 60 percent 
rating.  In other cases, the residuals are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001).

Under the criteria of Diagnostic Code 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Under the criteria of Diagnostic Code 5293, entitled 
"Intervertebral disc syndrome," a noncompensable rating is 
warranted for postoperative or cured disc syndrome and a 10 
percent disability rating is warranted for mild symptoms.  A 
20 percent disability rating is warranted for moderate disc 
syndrome with recurring attacks and a 40 percent rating is 
appropriate for severe manifestations with recurring attacks 
with little intermittent relief.  A 60 percent disability 
rating is warranted for pronounced manifestations with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Diagnostic Code 5295, entitled "Lumbosacral stain," 
provides that a noncompensable rating is warranted for slight 
subjective symptoms and a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

From the time of the veteran's discharge through November 2, 
1999, his lumbar spine disability is rated as 20 percent 
disabling.  A June 1997 VA physical therapy consultation 
report notes that trunk flexion was decreased by 25 percent 
due to pain but extension was within full or functional 
limits.  This is the only evidence of record that provides an 
objective evaluation of the motion of the lumbar spine from 
the time of discharge through November 1999.  Since flexion 
was only decreased by 25 percent and flexion was full or 
normal, the motion represents slight limitation of motion.  
Under the criteria of Diagnostic Code 5290, this is a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).

The veteran is service connected for herniated nucleus 
pulposus L5-S1.  This implicates the criteria of Diagnostic 
Code 5293 for degenerative disc disease.  At discharge from 
service, there was no objective evidence of neurologic 
deficits.  From discharge in 1994, medical records in the 
claims file note reflexes, sensation, and muscle strength in 
the lower extremities were normal.  A May 1996 VA clinical 
record notes back pain with radiculopathy.  However, this 
same record also indicates that muscle strength, sensation, 
and reflexes in the lower extremities were normal.  A July 
1996 lower extremity neuromuscular electrodiagnosis report 
also notes an impression of normal electrical examination.  
These records show symptoms of the disc disease that are 
minimal.  An April 1997 VA neurology consultation notes that 
the veteran walked with a limp.  There was slightly decreased 
lower extremity strength, sensory was decreased, and there 
was pain in the left leg.  The assessment was degenerative 
joint disease with radiculopathy.  However, the May 1997 VA 
neurology consultation report notes that motor strength in 
the extremities was 5/5 except decreased on the left.  The 
June 1997 VA physical therapy consultation notes the strength 
in the lower extremities was grossly 5/5 (normal).  
Therefore, while there were slightly increased symptoms shown 
in the April 1997 VA consultation report, subsequent records 
in May and June 1997 show minimal symptoms.  The evidence 
does not show recurring attacks related to the intervertebral 
discs of the lumbar spine.  Therefore, these records show 
overall symptoms of the disc disease that are mild from the 
time of discharge through November 2, 1999.  Mild symptoms of 
the disc disease are a 10 percent rating under the criteria 
of Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

The medical evidence of record, dated from discharge through 
November 1999, does not show spasms of the lumbar spine 
muscles with loss of lateral spine motion.  The evidence also 
does not show listing of the spine, positive Goldthwaite's 
sign, marked limitation of forward bending, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  The evidence does show that the veteran complained 
of pain on motion of the lumbar spine.  This is a 10 percent 
disability under the criteria of Diagnostic Code 5295 for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

Throughout the medical records in the claims file from the 
time of the veteran's discharge to November 1999, there were 
complaints of pain on motion and use of the lumbar spine.  
The veteran also complained of burning pain into the left 
lower extremity.  He also complained that he had trouble 
walking 100 yards, bending over, and sitting in a car for an 
hour.  The medical evidence also notes he walked with a limp 
to the left.  The evidence shows that the veteran's lumbar 
spine disability is a 10 percent disability under the rating 
criteria for limitation of motion, intervertebral disc 
syndrome, and lumbosacral strain.  However, the veteran's 
pain produces additional disability that is not reflected in 
that 10 percent rating.  Since there were complaints of pain 
and the veteran walked with a limp, the veteran's pain 
complaints represent moderate limitation of motion and 
moderate intervertebral disc syndrome which under the 
criteria of Diagnostic Codes 5290 and 5293 are a 20 percent 
rating.  This is consistent with the 20 percent rating 
currently assigned.  38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (2001). 

Beginning November 3, 1999, the veteran's lumbar spine 
disability is rated as 60 percent disabling.  This is the 
maximum disability rating that is available for the lumbar 
spine under the rating criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome.  There is no evidence of lumbar 
vertebral fracture with cord involvement.  Accordingly, a 
disability rating greater than the 60 percent rating assigned 
for the veteran's lumbar spine disability is not available.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5293 (2001).

The veteran is currently rated at the maximum disability 
rating available from November 3, 1999, for the service 
connected lumbar spine disability.  This raises the 
possibility of a rating on an extraschedular basis is 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2001).  The governing norm for consideration of an 
extraschedular evaluation is that the case present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  

This issue has not been raised by the veteran or his 
representative.  There is no evidence in the claims file that 
the service connected lumbar spine disability has caused 
repeated hospitalizations.  While the record indicates the 
veteran has received outpatient treatment, this does not 
constitute hospitalization.  The veteran is working 
approximately 25 hours per week.  However, the evidence does 
not show that his reduced working hours is due to his service 
connected lumbar spine disability.  Therefore, the evidence 
does not show that his lumbar spine disability causes marked 
interference with employment or has otherwise rendered the 
application of the criteria of the Rating Schedule 
impractical, and neither the veteran nor the representative 
has presented such evidence.  Accordingly, there is no basis 
for consideration of an extraschedular evaluation for the 
veteran's herniated nucleus pulposus L5-S1.  38 C.F.R. 
§ 3.321(b)(1) (2001); VAOPGCPREC 6-96.

Based on the above, the preponderance of the evidence is 
against granting a disability rating greater than 20 percent 
from March 25, 1994 to November 2, 1999, and greater than 60 
percent on and subsequent to November 3, 1999, for herniated 
nucleus pulposus L5-S1 of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5290, 5293, 
5295 (2001).

Thoracic spine

Under the criteria of Diagnostic 5288 for ankylosis (bony 
fixation) of the dorsal spine, a 20 percent rating is 
warranted for favorable ankylosis and a 30 percent rating is 
warranted for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5288 (2001).

Under the criteria of Diagnostic 5291, entitled "Spine, 
limitation of motion of, dorsal," a noncompensable 
disability rating is warranted for slight limitation of 
motion and a 10 percent disability rating is appropriate for 
moderate and severe limitation of motion of the dorsal spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2001).

The veteran is service connected for the residuals of 
compression fractures of vertebrae T8-9.  Pursuant to the 
provisions of Diagnostic Code 5285 noted above, the residuals 
of fractures of the vertebra are rated based on ankylosis or 
limitation of motion.  There is no evidence of ankylosis of 
the dorsal or thoracic spine, or spinal cord involvement.  
Therefore, the disability must be rated based on limitation 
of motion.  The maximum disability rating that is available 
for limitation of motion of the thoracic spine is a 10 
percent rating.  November 1999 VA X-rays of the thoracic 
spine note that there were old minimal compression fractures 
in the thoracic spine which included T8-9.  This may be 
considered a deformity of the vertebral body for which an 
additional 10 percent disability rating is warranted.  
Therefore, the limitation of motion and the vertebral 
deformity are a 20 percent disability rating.  This is 
consistent with the rating currently assigned and is the 
maximum rating available.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5288, 5291 (2001).   

The veteran is currently rated at the maximum disability 
rating available for the service connected thoracic spine 
disability.  This raises the possibility of a rating on an 
extraschedular basis is warranted under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  The governing norm for 
consideration of an extraschedular evaluation is that the 
case present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  There is no evidence in the claims file that the 
service connected thoracic spine disability has caused 
repeated hospitalizations.  As previously indicated, the 
veteran is working approximately 25 hours per week.  However, 
the evidence does not show that his reduced working hours is 
due to his service connected thoracic spine disability.  
Therefore, the evidence does not show that his thoracic spine 
disability causes marked interference with employment or has 
otherwise rendered the application of the criteria of the 
Rating Schedule impractical, and neither the veteran nor the 
representative has presented such evidence.  Accordingly, 
there is no basis for consideration of an extraschedular 
evaluation for the veteran's residuals of compression 
fractures of vertebrae T8-9.  38 C.F.R. § 3.321(b)(1) (2001); 
VAOPGCPREC 6-96.

Based on the above, the preponderance of the evidence is 
against granting a disability rating greater than 20 percent 
for the residuals of compression fractures at T8 and T9 of 
the thoracic spine.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.71a, Diagnostic Code 5285, 5288, 5291 
(2001).

Left forearm

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

Under the provisions of Diagnostic Code 5206 for limitation 
of flexion of the forearm, where movement is limited to 110 
degrees, a noncompensable rating is warranted and where 
flexion is limited to 100 degrees, a 10 percent rating is 
appropriate.  Flexion limited to 90 degrees warrants a 20 
percent rating.  A 30 percent rating is warranted for the 
major joint and a 20 percent rating is warranted for the 
minor joint where flexion is limited to 70 degrees.  Where 
flexion is limited to 55 degrees, a 40 percent rating is 
appropriate for the major joint and a 30 percent rating is 
appropriate for the minor joint.  Flexion limited to 45 
degrees warrants a 50 percent rating for the major joint and 
a 40 percent rating for the minor joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2001).

Under the provisions of Diagnostic Code 5207 for limitation 
of extension of the forearm, where movement is limited to 45 
or 60 degrees, a 10 percent rating is appropriate and where 
extension is limited to 75 degrees, a 20 percent rating is 
appropriate.  Extension limited to 90 degrees warrants a 30 
percent rating for the major joint and a 20 rating for the 
minor joint.  Where extension is limited to 100 degrees, a 40 
percent rating is warranted for the major joint and a 30 
percent rating is warranted for the minor joint.  Extension 
limited to 110 degrees warrants a 50 percent rating for the 
major joint and a 40 percent rating for the minor joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2001).

Where flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2001).

Under the provisions of Diagnostic Code 5211 for impairment 
of the ulna, nonunion in the upper half with false movement 
and loss of bone substance (1 inch (2.5 cms.) or more) with 
marked deformity warrants a 40 percent rating for the major 
arm and a 30 percent rating for the minor arm.  Where there 
is no loss of bone substance or deformity, a 30 percent 
rating is warranted for the major arm and a 20 percent rating 
is warranted for the minor arm.  Nonunion in the lower half 
warrants a 20 percent rating and malunion with bad alignment 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (2001).   

Under the provisions of Diagnostic Code 5212 for impairment 
of the radius, nonunion in the upper half with false movement 
and loss of bone substance (1 inch (2.5 cms.) or more) with 
marked deformity warrants a 40 percent rating for the major 
arm and a 30 percent rating for the minor arm.  Where there 
is no loss of bone substance or deformity, a 30 percent 
rating is warranted for the major arm and a 20 percent rating 
is warranted for the minor arm.  Nonunion in the upper half 
warrants a 20 percent rating and malunion with bad alignment 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212 (2001).   

Under the provisions of Diagnostic Code 5213 for impairment 
of supination and pronation, limitation of pronation with 
motion lost beyond the middle of the arc warrants a 30 
percent rating for the major joint and a 20 percent rating 
for the minor joint.  Where pronation motion is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation, a 20 percent rating is warranted.  Where 
supination is limited to 30 degrees or less, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic code 5213 
(2001).

Where limitation of motion of the wrist is limited to 
dorsiflexion of less than 15 degrees or palmar flexion is 
limited to in line with the forearm, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2001).

The May 2001 VA examination report notes that the veteran's 
left forearm lacked 20 degrees of extension and flexion was 
to 125-130 degrees.  These motions are in excess of the 
motions required for 10 percent rating under the criteria of 
Diagnostic Codes 5206 and 5207, and a 20 percent rating under 
the criteria of Diagnostic Code 5208.  Since the requirements 
for a compensable disability due to limitation of motion of 
the left forearm are not met, a noncompensable disability 
rating is appropriate.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic 
Codes 5206, 5207, 5208 (2001).

VA X-ray reports, dated in November 1999, note a well healed 
fracture deformity of the mid shaft of the left ulna and 
radius.  This represents union of the fractures with no 
evidence of bad alignment.  Therefore, the requirements for a 
compensable disability rating for impairment of the ulna and 
radius under Diagnostic Codes 5211 and 5212 are not met.  
Accordingly, a noncompensable disability rating is 
appropriate.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 
5211, 5212 (2001).

The November 1999 VA examination report notes the veteran had 
good manipulative ability of the left arm.  The May 2001 VA 
examination report notes that pronation and supination of the 
left arm were within normal limits.  Therefore, the 
requirements for a compensable disability rating for 
impairment of supination and pronation of the left arm are 
not met, and a noncompensable disability rating is thus 
appropriate.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5213 
(2001).

The May 2001 VA examination report notes that left wrist 
motion was dorsiflexion to 65 degrees and palmar flexion to 
55 degrees.  This is significantly greater than the motion 
required for a compensable disability rating under Diagnostic 
Code 5215 for limitation of motion of the left wrist.  Since 
the requirements for a compensable disability rating for the 
left wrist are not met, a noncompensable disability rating is 
appropriate.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5215 
(2001).

An April 1997 VA neurology consultation report notes there 
was no problem with the arms.  The November 1999 VA 
examination report notes the veteran had loss of strength in 
the left forearm and hand muscles.  At the May 2001 VA 
examination, the veteran complained of weakness and 
fatigability in the left arm related to pain.  The report 
notes there was minimally decreased grip strength in the left 
hand.  Sensory of the thumb was intact.  The report also 
notes there was some loss of motion of the left forearm and 
of the wrist.  This evidence shows additional impairment due 
to pain, weakness, and fatigability that is not reflected in 
the noncompensable ratings.  Therefore, a 10 percent rating 
is warranted for the residuals of fractures to the left ulna 
and radius.  A greater rating is not appropriate since the 
veteran's pain, weakness, and fatigability complaints do not 
approximate the requirements for a greater disability rating.  
This 10 percent rating is consistent with the disability 
rating currently assigned.  38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5206, 5207, 5208, 5211, 5212, 
5213, 5215 (2001). 

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased rating for the 
residuals of fractures to the left ulna and radius.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207, 5208, 5211, 
5212, 5213, 5215 (2001). 

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2001).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to a disability rating greater than 20 percent 
from March 25, 1994 to November 2, 1999, and greater than 60 
percent on and subsequent to November 3, 1999, for herniated 
nucleus pulposus L5-S1 of the lumbar spine is denied.  

Entitlement to a disability rating greater than 20 percent 
for the residuals of compression fractures T8 and T9 of the 
thoracic spine is denied.   

Entitlement to a disability rating greater than 10 percent 
for the residuals of fractures to the left ulna and radius is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

	(CONTINUED ON NEXT PAGE)


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

